DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
Claim 1 is amended. Claims 2-4 remain cancelled. Claims 1 and 5-11 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2009 043028 (‘028) in view of DE 19910830 C1 (‘830).

Regarding claims 1 and 11, ‘028 teaches a motor vehicle coolant heat exchanger having a modifiable covering system for modifying an airflow capable cross section of the motor vehicle coolant heat exchanger comprising: a support (frame including 3 and 14) stationary relative to the radiator heat exchanger (Para. [0007]); a winding shaft (4)  mounted on the support rotatably around a winding axis (see e.g. Fig. 11); a rotational drive mounted on the support for driving the winding shaft to rotate around the winding axis (via drive element 11); a roller blind web (5) windable onto and unwindable from the winding shaft (Figs. 3-4) along a winding trajectory (Z) which is connected to the winding shaft at its one longitudinal end region with respect to the winding trajectory (Fig. 2) and comprises a pulling crosspiece (13) at its other longitudinal end region located oppositely with respect to the winding trajectory (Fig. 3); at least one pulling means winding body (12) connected to the winding shaft for rotation together; and a pulling means (7) that is unwindable from and windable onto the pulling means winding body (Fig. 4) parallel to the winding trajectory, the pulling means being connected at one end to the pulling means winding body and at the other end to the pulling crosspiece (Fig. 4), the pulling means being guided in its extent between the pulling means winding body and the pulling cross-piece around a single deflection roller (10) in such a way that the longitudinal end of the pulling means connected to the pulling crosspiece moves away from the winding shaft while it is being wound on (see Figs. 2-4); the pulling means and roller blind web are connected for a winding motion counter directionally with their respective winding body such that the pulling means is unwound from the pulling means winding body while the roller blind web is wound onto the winding shaft and vice-versa (Figs. 2-4); the support comprises a bottom plate (bottom cross-wise plate to which 9 are mounted; see Figs. 6, 10, 12); the single deflection roller (10) is provided on two tabs (opposite sides of element 9; see Figs. 14 and 12) 

‘028 does not discuss details of the shape of the pulling means winding body.
 ‘830 teaches that, in such roller arrangements with a pulling means (24), pulling means winding body (35, 36), winding shaft (24), roller blind web (22), pulling cross-piece (27, 28, 29), and deflection roller (37, 38) it is old and well known to form the pulling means winding body (35, 36) with an axially tapering conical shape (Figs. 2 and 5), a helical groove (47, 48) in which the pulling means is received in the wound-on state, and the winding radius of the pulling means winding body changes in a winding portion along its axial extent in such a way that during a rotational motion of the pulling means winding body in the pulling means winding on direction, the length of a pulling means portion wound on in successive rotational portions of the pulling means winding body which have the same rotational angle magnitude, decreases (Col. 4:4-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘342 with the helically grooved and tapering winding bodies, as taught by ‘830, in order to maintain even tension during the rolling of the device.
While ‘830 does not explicitly discuss absolute values helical groove’s radius size change across the winding bodies, he does describe that such measurements are results-effective variables driven directly by the thickness of the roller-blind web (Para. [0022]-[0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the helical grooves with whatever change in radius is required by the thickness of the roller blind web of the device in order to enable the device to actually function as intended, including 5% or 10% as claimed.

‘028 further teaches that: the pulling means winding body is located in the torque transfer path for transferring drive torque from the rotational drive to the winding shaft (attached via 11), per claim 5; torque output part of the rotational drive is coupled in torque-transferring fashion to the pulling means winding body (via 11), per claim 6; winding bodies are connected on both sides of the winding shaft for rotation together around the winding axis (Figs. 2-3), per claim 7; guide rails (14) extend parallel to the winding trajectory and spaced from one another parallel to the winding axis (Fig. 14) with each guide an edge portion extending along the winding trajectory of the web during winding and unwinding (Figs. 2-4), per claim 8; and the system is installed in a vehicle (Para. [0007]), per claim 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2009 043028 (‘028) in view of DE 19910830 C1 (‘830) and DE 10 2014 109342 (‘342).
‘028, as modified, does not specify the relative orientations of the winding trajectory and the heat exchanger.
‘342 teaches that it is old and well-known to form the winding trajectory of a roller blind web (11) parallel to a flow incidence side of the heat exchanger(2; see Fig. 9 wherein each of these faces is vertical).
It would have been obvious to one of ordinary skill in the art to mount the devices of ‘028 in the relative orientations taught by ‘342 as such relative arrangements have been explicitly left to the ordinary artisan by ‘028.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
The remarks regarding the ‘342 reference are not addressed as the relevant portions of the rejection have been replaced with a different base reference.
Regarding the arguments against the ‘830 reference, it is not persuasive that one of ordinary skill would not be capable or motivated to optimize the spiral shape of the helical groove. ‘830 clearly states how and why such an optimization is to be performed in the specification as quoted below.
“The slope of the spiral winding grooves 47 , 48 is an image of the varying roller blind winding on the winding spool 24 in order to always maintain the above-mentioned tension of the composite of roller blind web 22 and ropes 33 , 34 .”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763